DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 18, 2022. Claims 2, 4-13, 23-26 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
	The argument features Spence and Little fail to disclose automatically transmit the authentication information to a server associated with the organization in response to determining that the mobile device has received the request to initiate the call to the organization, if the authentication credentials are verified.
	The examiner respectfully disagrees with the applicant’s statement and asserts that Spence discloses automatically transmitting the authentication information to a server (par. 84, lines 1-3) associated with the organization (par. 85, lines 19-24) in response to determining that the mobile device has received the request to initiate the call to the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 55, lines 1-6) [there are embodiments without user input (par. 85, lines 1-8), but there are also embodiments with user input (par. 41, lines 18-23; par. 42, lines 1-6; par. 55, lines 1-6). It is well known in the field of art to have a user inputted contact information associated with an organization]. The Little reference discloses verifying the authentication credentials at the mobile device (par. 30, lines 7-9; par. 31, lines 1-7; par. 41, lines 5-9). It is also important to note that this limitation contains an if statement that if not met makes this limitation invalid, MPEP 2111.04.
In view of the above, the rejection using Spence and Little is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 11, 12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (U.S. Patent Application Number: 2013/0244632) in view of Little et al. (U.S. Patent Application Number: 2004/0177270).
	Consider claim 2; Spence discloses a non-transitory, computer-readable medium having stored thereon instructions that, when executed by one or more processors of a mobile device, cause the mobile device to: 
output a prompt for a user to provide authentication credentials [e.g. account number, passcode, password, PIN number (par. 83, lines 4-12)], the authentication credentials being associated with a user account of the user (par. 83, lines 5-12), the user account being associated with an organization [e.g. a bank (par. 83, lines 5-12)]; 
receive the authentication credentials (par. 83, lines 12-13); 
receive authentication information associated with the user account (par. 83, lines 5-12); 
determine that the mobile device has received a request to initiate a call to the organization by determining that user-inputted contact information is associated with the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 85, lines 1-5); and 
automatically transmitting the authentication information to a server (par. 84, lines 1-3) associated with the organization (par. 85, lines 19-24) in response to determining that the mobile device 
Spence discloses the claimed invention except: store, on a local memory of the mobile device, the authentication information; and 
verify that the authentication credentials match stored authentication credentials by comparing the authentication credentials to stored account information associated with the user account.
In an analogous art Little discloses store, on a local memory of the mobile device (par. 30, lines 1-3; par. 31, lines 1-7), the authentication information (par. 41, lines 5-13); and 
verify that the authentication credentials match stored authentication credentials by comparing the authentication credentials to stored account information associated with the user account (par. 30, lines 7-9; par. 31, lines 1-7; par. 41, lines 5-9), if [this is a conditional statement that if not met makes the limitation invalid, MPEP 2111.04] the authentication credentials are verified (par. 30, lines 7-9; par. 31, lines 1-7; par. 41, lines 5-9).
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spence by including verifying data, a taught by Little, for the  purpose of securely providing communication in a wireless network.
Consider claim 5, as applied in claim 2; Little discloses perform an initial registration of the user by: receiving the authentication credentials (par, 41, lines 5-13); and storing the authentication credentials as stored authentication credentials (par. 30, lines 1-3; par. 31, lines 1-7; par. 41, lines 5-13).
claim 11, as applied in claim 2; Spence discloses determining that the user-inputted contact information is associated with the organization comprises detecting a particular contact number inputted (par. 55, lines 1-6) via a user interface of the mobile device (par. 41, lines 18-21).
Consider claim 12, as applied in claim 2; Spence discloses the authentication credentials are predetermined and changeable [e.g. account number, passcode, password, PIN are predetermined and changeable (par. 83, lines 10-12)].
Consider claim 23, as applied in claim 2; Spence discloses in response to determining that the mobile device has received the request to initiate the call to the organization (par. 85, line 24 – par. 86, line 3), output a prompt (e.g. menu option) for the user to select a service option indicating a reason for the call [e.g. to speak to the user’s personal account manager (par. 86, lines 1-2)]; receive an input indicative of an inputted service option (par. 86, lines 1-2); and transmit the inputted service option to the server associated with the organization (par. 86, lines 1-8; par. 87, line 9 – par. 88, line 12).
Consider claim 24, as applied in claim 2; Spence discloses the mobile application is associated with the organization [e.g. bank (par. 83, lines 5-10)].
Consider claim 25, as applied in claim 2; Spence discloses automatically transmit the authentication information to the server associated with the organization contemporaneously with the request to initiate the call to the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 84, lines 1-3).
	Consider claim 26; Spence discloses a non-transitory, computer-readable medium having stored thereon instructions that, when executed by one or more processors of a mobile device, cause the mobile device to: 
output, by a mobile application of the mobile device (par. 83, lines 5-12), a prompt for a user to provide authentication credentials [e.g. account number, passcode, password, PIN number (par. 83, lines 4-12)], the authentication credentials being associated with a user account of the user (par. 83, lines 5-12), the user account being associated with an organization [e.g. a bank (par. 83, lines 5-12)]; 

receive, at the mobile application, authentication information associated with the user account (par. 83, lines 5-12); 
determine, by the mobile application (par. 41, lines 18-21), that the mobile device has received a request to initiate a call to the organization by determining that user-inputted contact information is associated with the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 85, lines 1-5); and 
automatically transmit the authentication information to the server associated with the organization contemporaneously with the request to initiate the call to the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 84, lines 1-3) in response to the mobile application (ii) determining that the mobile device has received a request to initiate a call to the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 85, lines 1-5). 
Spence discloses the claimed invention except: store, on a local memory of the mobile device, the authentication information; and 
verify that the authentication credentials match stored authentication credentials by comparing the authentication credentials to stored account information associated with the user account; 
(i) verify that the authentication credentials match stored authentication credentials.
In an analogous art Little discloses store, on a local memory of the mobile device (par. 30, lines 1-3; par. 31, lines 1-7), the authentication information (par. 41, lines 5-13); and 
verify, by the mobile application (par. 34; par. 41, lines 1-5), that the authentication credentials match stored authentication credentials by comparing the authentication credentials to stored account information associated with the user account (par. 30, lines 7-9; par. 31, lines 1-7; par. 41, lines 5-9);
(i) verify that the authentication credentials match stored authentication credentials (par. 30, lines 7-9; par. 31, lines 1-7; par. 41, lines 5-9).
.

Claims 4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (U.S. Patent Application Number: 2013/0244632) in view of Little et al. (U.S. Patent Application Number: 2004/0177270) in view of Eastman (U.S. Patent Application Number: 2001/0050911).
Consider claim 4, as applied in claim 2; Spence and Little disclose the claimed invention except: the authentication information comprises the authentication credentials thereby enabling the server of the organization to perform a secondary verification of the authentication credentials.
In an analogous art Eastman the authentication information comprises the authentication credentials thereby enabling the server of the organization to perform a secondary verification of the authentication credentials (par. 100, lines 9-18).
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. It is an object of Eastman’s invention to provide a method of making calls over the Internet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spence and Little by including a second verification, as taught by Eastman, for the purpose of enhancing network security in a system.
claim 6, as applied in claim 5; Spence and Little disclose the claimed invention except: transmitting the authentication credentials to the server of the organization for backend storage by the organization.
In an analogous art Eastman discloses transmitting the authentication credentials to the server of the organization (par. 100, lines 15-17) for backend storage by the organization (par. 23, lines 6-8).
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. It is an object of Eastman’s invention to provide a method of making calls over the Internet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spence and Little by including backend storage, as taught by Eastman, for the purpose of effectively storing data in a management network.
Consider claim 8, as applied in claim 2; Spence and Little disclose the claimed invention except: perform a re-registration of the user by: outputting a prompt for the user to provide updated authentication credentials via the mobile application; and storing the updated authentication credentials as stored updated authentication credentials.
In an analogous art Eastman discloses perform a re-registration of the user by: outputting a prompt for the user to provide updated authentication credentials (e.g. current) via the mobile application (par. 100, lines 3-5); and storing the updated authentication credentials (e.g. current) as stored updated authentication credentials [the current credentials are stored in order to be verified by the home authentication server (par. 100, lines 15-17)].
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. It is an object of Eastman’s invention 
Consider claim 9, as applied in claim 8; Eastman discloses transmitting the updated authentication credentials (e.g. current) to the server of the organization (par. 100, lines 15-17) for backend storage by the organization (par. 23, lines 6-8).
Consider claim 10, as applied in claim 2; Spence discloses determining that the user-inputted contact information is associated with the organization (par. 41, lines 18-21; par. 42, lines 1-6; par. 85, lines 1-5). Spence and Little disclose the claimed invention except: output a prompt for the user to confirm the request. 
In an analogous art Eastman discloses output a prompt for the user to confirm the request (par. 100, lines 22-25).
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. It is an object of Eastman’s invention to provide a method of making calls over the Internet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spence and Little by including confirming the call, as taught by Eastman, for the purpose of ensuring authorized communications.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (U.S. Patent Application Number: 2013/0244632) in view of Little et al. (U.S. Patent Application Number: 2004/0177270) in view of Eastman (U.S. Patent Application Number: 2001/0050911) in view of Balasubramanian et al. (U.S. Patent Number: 7,636,852).
Consider claim 7, as applied in claim 6; Spence, Little, and Eastman discloses the claimed invention except: the authentication credentials are transmitted to the server of the organization as one or more secure tokens.
In an analogous art Balasubramanian discloses the authentication credentials are transmitted to the server of the organization as one or more secure tokens (col. 7, lines 51-61; col. 7, line 67 – col. 8, line 3).
It is an object of Spence’s invention to provide a method for facilitating interactions between the user of a mobile device and other computer telephony equipment. It is an object of Little’s invention to provide a method of controlling operations of electronic device. It is an object of Eastman’s invention to provide a method of making calls over the Internet. It is an object of Balasubramanian to provide a method of controlling access to a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spence, Little, and Eastman by including a secure token, as taught by Balasubramanian, for the purpose of enabling secure transactions in a system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (U.S. Patent Application Number: 2013/0244632) in view of Little et al. (U.S. Patent Application Number: 2004/0177270) in view of Criddle et al. (U.S. Patent Application Number: 2008/0117897).
Consider claim 13, as applied in claim 2; Spence and Little disclose the claimed invention except: the authentication credentials comprise biometric data.
In an analogous art Criddle discloses the authentication credentials comprise biometric data (par. 62, lines 4-10).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/

Primary Examiner, Art Unit 2646